Exhibit 10.1
(DYNCORP INTERNATIONAL LOGO) [c80646c8064600.gif]
November 20, 2008
Mr. Anthony Smeraglinolo
1447 Park Garden lane
Reston, VA 20194
Dear Mr. Smeraglinolo:
I am pleased to offer you employment with DynCorp International LLC (the
“Company”) as President, International Security Services, effective December 29,
2008. In this capacity, your office location will be Falls Church, Virginia, and
you will report directly to me.
You will be classified as an exempt employee. Your salary will be payable in
bi-weekly increments of sixteen thousand one hundred fifty three dollars and
eighty-five cents ($16,153.85), less statutory deductions, for an annualized
rate of four hundred twenty thousand dollars ($420,000).
In this position, you will participate in the company’s Executive Incentive Plan
(EIP). Your individual target for FY-09 will be sixty percent (60%) of your
annual salary as of your date of hire. You will receive EIP consideration for
the full Plan Year, for fiscal year 2009, begins April 01, 2008 and ends
March 31, 2009.
You will also be a participant in the company’s Long Term Incentive Plan which
has been approved by the Compensation Committee of the Board of Directors of
DynCorp International Inc. Your Long Term Incentive Plan Award at time of hire
will be 35,000 Restricted Stock Units in accordance with and subject to the
provisions of the DynCorp International 2007 Omnibus Incentive Plan. These units
are performance based with key terms summarized on the attached “Term Sheet”.
Contingent upon your signing an “Acknowledgement of Employee Obligation with
Respect to Signing Bonus”, you will be provided a signing bonus on one hundred
fifty thousand dollars and no cents ($150,000.00), less statutory deductions.
Payment of such bonus will be made within fifteen (15) days of your first day of
employment.
You are also eligible to participate in DynCorp International’s flexible
benefits program. You will have ten (10) working days from your starting date to
complete and submit your enrollment form. Regardless the date on which the
enrollment form is completed during the ten (10) working day enrollment period,
your elections will be effective for you and your eligible dependents as of your
first day of employment. After the enrollment period closes, you will be unable
to change your benefits until the next annual benefits enrollment period.

 

 



--------------------------------------------------------------------------------



 



You will serve as an employee at will. You can resign your employment at any
time and can be terminated at any time. However, in the event the Company
terminates your employment without “Cause”, the Company agrees to pay you a
severance amount equal to 1.0 times your Base Annual Compensation in effect at
time of termination, less standard deductions and withholdings payable at time
of termination. In this event, the Company will also pay you a pro rated portion
of your Executive Incentive Compensation based on projected Company performance
through the termination date. Should you resign or should the Company terminate
your employment for “Cause”, you will receive only the salary earned by you
through the date of termination and no additional severance payment shall be
made.
Further, the Company will require you to execute a covenant not to compete
precluding you from engaging in direct competition with the Company’s business
for a period of one year following the conclusion of your employment.
In accordance with federal law, employees are required to furnish proof of their
authorization to work in the United States within three days of the date on
which they begin employment. Therefore, please bring on your first day of
employment the appropriate documents to fulfill these requirements.
This offer of employment is valid for a period of ten (10) working days from the
date of this letter, after which it may be withdrawn. In the event you accept
this offer of employment, please acknowledge via your signature below with the
executed document returned to the attention of Dianne Walker, Senior VP of Human
Resources, by either email or fax to (817) 224-1794.
The foregoing summarizes DI’s offer. The Company will provide you with a
“Covenants and post-Employment Obligations” Document setting out the terms and
conditions of your employment in greater detail. I look forward to you positive
response and would welcome working closely together to advance DynCorp
International’s global interests and growth.
Sincerely,
DynCorp International LLC

     
/s/ William L Ballhaus
         
William L Ballhaus
   
President and Chief Executive Officer
   
DynCorp International LLC
   

I accept the offer of employment as stated above. I understand that I have the
right to terminate my employment at any time with or without cause, and that
DynCorp International retains the same right. I further understand that the
terms of his offer of employment supersede the terms of all previously executed
offers of employment.

     
/s/ Anthony Smeraglinolo
         
Anthony Smeraglinolo
   

 

 